United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1490
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Antonio Becerra Montanez,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 14, 2007
                                 Filed: March 1, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio Montanez appeals the 120-month prison sentence the district court1
imposed after he pleaded guilty to conspiring to distribute in excess of 500 grams of
a methamphetamine mixture, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. In
his timely appeal, Montanez argues that the district court erred in denying safety-valve
relief. He contends that, when a defendant offers no information, it is the
government’s burden to show there was information that could have been disclosed.
We reject this argument, and affirm Montanez’s sentence.

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
       One of the criteria for safety-valve relief is that a defendant must truthfully
provide to the government “all information and evidence the defendant has concerning
the offense or offenses that were part of the same course of conduct or of a common
scheme or plan.” U.S.S.G. § 5C1.2(a)(5).2 The defendant carries the burden of
demonstrating that he has done so. See United States v. Santana, 150 F.3d 860, 864
(8th Cir. 1998). Contrary to what Montanez suggests, this is not a case in which a
defendant had no information to give. Rather, the government reported to the district
court--and the court agreed with the government--that Montanez provided information
which was inconsistent with earlier statements he had made, and that he repeatedly
contradicted himself during his proffer interview. It was Montanez’s burden to show
affirmatively that the information he gave the government was truthful and complete,
see United States v. Alvarado-Rivera, 412 F.3d 942, 947 (8th Cir. 2005) (en banc),
cert. denied, 126 S. Ct. 1096 (2006), and he failed to do so. The district court did not
clearly err in finding Montanez failed to meet the fifth requirement for safety-valve
relief. See United States v. Alarcon-Garcia, 327 F.3d 719, 721 (8th Cir. 2003)
(standard of review).

      Accordingly, we affirm.
                     ______________________________




      2
      It is undisputed that Montanez met all of the other safety-valve requirements.
(Appellee’s Br. at 6; Appellant’s Br. at 4.)

                                          -2-